Citation Nr: 1110117	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for residuals of cold exposure.  

3.  Entitlement to service connection for arthritis, to include as secondary to the low back disorder and in-service cold injury.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to November 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the issue of service connection for arthritis was previously denied, most recently in a May 2001 decision which was not appealed.  Review of the record indicates that a relevant service examination record (i.e. a report of medical history associated with the 1958 Reserve examination) was associated with the claims file after that decision was issued, however.  In such circumstances, the claim is reconsidered as an original claim of service connection.  38 C.F.R. § 3.156(c) (2010).  Thus, the Board has characterized the issue as entitlement to service connection for arthritis. 

In October 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  An application to reopen a claim of service connection for a low back disorder was denied in January 2004.  The decision was not appealed.  Evidence presented since the January 2004 decision does not raise a reasonable possibility of substantiating the claim of service connection.

2.  The Veteran is not diagnosed with residuals of cold exposure, and the record does not contain findings suggestive of such a diagnosis.

3.  Arthritis did not onset in service and is not causally related to service or a service-connected disability.  

4.  Hearing loss did not onset in service and is not causally related to service.

5.  Tinnitus did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The January 2004 RO decision denying an application to reopen a claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim for service connection for a low back disorder has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for residuals of cold exposure have not been met.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.3.07, 3.309, 3.3.10 (2010).

5.  The criteria for service connection for hearing loss have not been met.  
38 U.S.C.A §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.3.07, 3.309 (2010).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, scheduled the Veteran for examinations to determine the etiology of the Veteran's hearing loss, tinnitus, and residuals of cold injury, to include arthritis, obtained probative medical opinions (i.e. medical opinions supported by a rationale) as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the 

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the October 2009 Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Application to Reopen

Claims of service connection for a low back disorder have been previously denied, most recently in a January 2004 rating decision.  These decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the evidence did not indicate that a low back disorder onset in service or was causally related to service.  Evidence considered at the time of the prior decision included the Veteran's histories of low back pain since an injury in service and medical records reflecting treatment for degenerative disc disease and degenerative joint disease in the lumbar spine.    

Evidence obtained in conjunction with the application to reopen includes VA medical records reflecting treatment for low back.  It also includes the Veteran's histories of low back problems since an in-service injury while stationed in Korea.  Initially, the Board notes that the RO previously considered the Veteran's histories of low back pain during and since service and the service medical evidence, and although the Veteran has provided additional information about the nature of onset and his symptomatic history, this information is cumulative of the evidence previously considered.  The treatment records are "new," in that they were not previously seen.  The records are not material, however, because they fail to cure the defect presented by the previous decision, namely the lack of competent evidence that a chronic low back disorder onset in service or is causally related to service.  In this case, the newly obtained evidence does not suggest a connection between the Veteran's low back disorder and service.  Thus, the Board finds that new and material evidence has not been submitted, and the request to reopen is denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss and arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Residuals of Cold Exposure

The Veteran contends that he has residuals of cold weather injuries from his service in Korea.  He has reported having lower extremity tingling and numbness, which he believes is due to cold injury in service.  

Service treatment and examination records, to include the November 1953 separation examination record and a 1958 Reserve examination record, reflect no complaints or findings suggestive of cold injury, or residual thereof.  

In October 2003, the Veteran reported bilateral lower extremity tingling and numbness and balance problems.  Examination and testing revealed peripheral polyneuropathy, which the examiner indicated was the "most likely" cause of the reported symptoms.  See October and November 2003 Neurology treatment record. 

The record indicates that the Veteran was scheduled for examination in 2010 but he indicated that he would not be able to attend any examinations.  The record further indicates that the Veteran was notified that failure to report would result in his claim being adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  

After review of the evidence, the Board finds service connection is not warranted for residuals of cold injury.  Initially, the Board notes that the Veteran is competent to report that he was exposed to cold temperatures during service and that he has numbness and tingling in his lower extremities.  He is not competent attribute these symptoms to service, to include the reported in-service cold exposure, however.  Instead, medical evidence is needed to that effect.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  In this case, the medical evidence does not indicate that the Veteran has a current residual of the in-service cold exposure:  there is no diagnosis of residuals of cold exposure or frostbite and there is no medical evidence linking the polyneuropathy to the reported cold exposure.  As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Thus, based on the absence of a currently diagnosed residual of cold exposure, the claim must be denied.  

Arthritis

The service treatment records reflect no complaints or findings suggestive of arthritis, and the November 1953 separation examination record and 1958 Reserve examination record reflect normal clinical findings and negative histories as to arthritis, lameness, or swollen or painful joints.  An April 1970 VA examination record also reflects no histories suggestive of arthritis, and examination of the musculoskeletal system was normal.  Beginning in 1998, the record includes findings of degenerative joint disease and histories of arthritis in the knee, wrist, elbow, and shoulder since service.  See generally 1998 and 1999 VA treatment records.  

 After review of the evidence, the Board finds service connection is not warranted for arthritis because the evidence does not probatively suggest that arthritis onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that arthritis onset in service or existed continuously since service.  The service and Reserve treatment and examination records are negative as to any complaints suggestive of arthritis and the earliest history of arthritis dates more than 45 years after separation.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the Veteran has reported having arthritis since service.  However, this history is less credible and less probative than the negative histories as to arthritis, lameness, and swollen/painful joints during the 1958 Reserve examination and the absence of any history or finding suggestive of arthritis during the 1970 examination.  Thus, the Board finds that the Veteran did not have chronic or persistent symptoms suggestive of arthritis during or continuously since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

The record also does not contain any competent evidence linking the Veteran's arthritis to service, to include any incident therein, or a service-connected disability.  The Board acknowledges that the Veteran believes his arthritis is the result of service or a service-connected disability.  As a layperson, however, the Veteran is not competent to make such a determination.  Thus, based on the absence of evidence an in-service onset of arthritis, the length of time between separation and the earliest evidence of arthritis, and the absence of a positive nexus opinion, service connection must be denied.  

Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of in-service noise exposure and head trauma.  The Veteran has denied any significant post-service noise exposure.    

Active service treatment records do not report any complaints or treatment related to hearing loss, and the November 1953 separation examination record reports normal results on the whispered voice test, a normal clinical finding for the ears, and no history suggestive of diminished hearing.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).  

An August 1958 Reserve examination also reflects normal results on the whispered voice test, a normal clinical finding for the ears, and a negative history as to ear trouble or use of a hearing aid.

A February 1970 VA examination record reflects that "air conduction [audiometric results] were better than bone."  The record does not reveal the actual results of the testing or indicate whether hearing loss was suggested by the testing.  No complaint of diminished hearing is reported at that time.    

October 2003 private medical records reflect the Veteran's history of ringing in the ears.  See October 2003 Neurology report.  Subsequently in June 2005, the Veteran provided a history of decreased hearing.  

A VA examination was conducted in April 2006.  The record reflects the Veteran's history of in-service exposure due to working as a combat engineer in service.  The Veteran explained that his military noise exposure consisted primarily of noise from the demolition and construction of roads and bridges.  At the time of examination, the Veteran reported a 10-year history of progressive hearing loss and a six-year history of progressive tinnitus.  After examination, to include audiometric testing, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner indicated that, based on "clear and convincing evidence from both service medical records and the Veteran's historical account," it was his opinion that it was less likely than not that the current hearing loss and tinnitus were related to military acoustic trauma.  The examiner explained that he came to this conclusion because the service medical records and the Veteran's own history did not indicate that hearing loss or tinnitus were incurred in service, the August 1959 examination record documented normal hearing with no complaints of hearing loss or tinnitus, and the Veteran's audiometric levels were "very compatible" with his current age.  The examiner explained that hearing loss caused by acoustic trauma occurred at the time of exposure and not many years later, and he indicated that it was his opinion that the most likely etiology of the Veteran's hearing loss was age-related factors and that there was only a remote possibility, at best, that any hearing loss might have been incurred during service.  

After review of the evidence, the Board finds service connection is not warranted for hearing loss or tinnitus because, although the Veteran competently and credibly reports in-service noise exposure, the evidence does not probatively suggest that the currently diagnosed hearing loss or tinnitus onset in service or is causally related to service, to include any noise exposure or head trauma therein.  Initially, the Board notes that the evidence does not suggest that hearing loss or tinnitus onset in service or existed continuously since service.  The service and Reserve treatment and examination records are silent as to any complaints suggestive of hearing loss or tinnitus, the earliest history of tinnitus or hearing loss dates more than 50 years after separation, and the earliest possible evidence of diminished hearing acuity (the 1970 VA examination record) dates more than 17 years after service.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of tinnitus and hearing loss from service to the present, he has not done so, and even if the Veteran's February 2006 claim could be interpreted as a history of continuity of symptomatology, this history would be less credible and less probative than the history provided at the April 2006 VA examination, because the April 2006 history is consistent with the medical evidence of record..  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The record also does not contain any probative evidence linking the Veteran's hearing loss or tinnitus to service, to include any incident therein, though it does include a competent and highly probative opinion that the hearing loss and tinnitus were less likely than not incurred in or caused or aggravated by service.  See April 2006 VA examination record.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that the examiner indicated that there was a remote possibility that the Veteran's hearing loss was related to service.  However, based on the absence of evidence an in-service onset of hearing loss or tinnitus, the length of time between separation and the earliest evidence of hearing loss or tinnitus, and the examiner's opinion, the Board finds the preponderance of the evidence indicates that service connection is not warranted for hearing loss or tinnitus.  Thus, the claims must be denied.  

ORDER

New and material evidence has not been presented to reopen a claim of service connection for a low back disorder.  The request to reopen is denied.

Service connection for residuals of cold exposure is denied.  

Service connection for arthritis is denied.  

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


